United States Court of Appeals
                       For the First Circuit

No. 13-1375

                        ROBERTO REYES-PÉREZ,

                        Plaintiff, Appellant,

                                 v.

      STATE INSURANCE FUND CORPORATION; ZOIMÉ ÁLVAREZ-RUBIO,
     SAÚL RIVERA-RIVERA, MAYRA DOMENECH, JORGE GARCÍA-ORTIZ,
                  in their individual capacities,

                       Defendants, Appellees.


              APPEAL FROM UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
                Thompson and Kayatta, Circuit Judges.


     Celina Romany for appellant.
     Damaris Ortiz González, with whom Ángel Muñoz-Noya and Sifre
& Muñoz-Noya PSC were on brief, for appellee State Insurance Fund
Corporation.
     Susana I. Peñagarícano Brown, with whom Michelle Camacho-
Nieves, Assistance Solicitor General, and Margarita Mercado-
Echegaray, Solicitor General, Department of Justice, were on brief,
for individual capacity appellees.


                            June 19, 2014
             LYNCH, Chief Judge.     Plaintiff, attorney Roberto Reyes-

Pérez, who had been favored in his public employment with a trust

position at Puerto Rico's State Insurance Fund Corporation (SIFC)

during the period his political party, the Popular Democratic Party

(PDP), was in power, was moved into a career position at the SIFC

as it became clear the opposing party might win an upcoming

election.      Had   he   remained   in    a   trust   position,   the   new

administration could have removed him without violating the First

Amendment.

             He worked in his new, career position as Contracting

Director for about two years.             During this time, audits were

performed by the new administration of a number of categories of

employees to see if their employment in fact conformed with Puerto

Rican law. Reyes-Pérez was among those employees whose appointment

did not meet the job requirements.             His reclassification to a

career position was annulled, and because he had no right to

reinstatement, he was dismissed.

             The district court found that the Mt. Healthy defense

required entry of summary judgment for defendants. We agree and so

affirm.

                                     I.

             On de novo review of the grant of a motion for summary

judgment, we recite the facts in the light most favorable to the

non-moving party, drawing all reasonable inferences in his favor.


                                     -2-
Jones v. Nationwide Life Ins. Co., 696 F.3d 78, 81-82 (1st Cir.

2012).   However, we disregard "allegations of a merely speculative

or conclusory nature."   Serra v. Quantum Servicing Corp., 747 F.3d
37, 39-40 (1st Cir. 2014).     We also note that both we and the

district court have done our best to pull facts from the record

despite frequent violations of the rules and inadequate briefing by

Reyes-Pérez.

A.         Background

           There are two major political parties in Puerto Rico: the

PDP and the New Progressive Party (NPP).       When control of the

government changes parties, "[e]ntirely too often, the political

party assuming office terminates the employment of public employees

who are affiliated with the party going out of power and then fills

those vacancies with its own members."    Sanchez-Lopez v. Fuentes-

Pujols, 375 F.3d 121, 125 (1st Cir. 2004).         Similarly, "the

outgoing party attempts to secure the continued tenure of its

members in public jobs through a variety of devices, such as

reclassifying policy-type appointments as career positions or

making appointments in violation of Puerto Rico law."    Id.

           Reyes-Pérez is a PDP activist, from a family of well-

known, former public figures in that party.     Following his 2001

graduation from law school, he went to work as a legal advisor to

PDP member Sila Calderón, then-governor of Puerto Rico.    In March

2005, immediately after working for Calderón, Reyes-Pérez accepted


                                -3-
a trust position as the Contracting Director of the SIFC. This was

his first job with responsibilities in contracting for goods and

services.

            In February 2008, as part of a larger restructuring of

the SIFC under a PDP administration and in advance of a November

election, Reyes-Pérez's position was reclassified from a trust to

a career position.    Reyes-Pérez's position was one of three that

were reclassified from trust to career positions during this

reorganization.1

            In the November 2008 elections, the NPP gained control of

the executive branch of government in Puerto Rico.           In January

2009, Zoimé Álvarez-Rubio, an NPP activist, was appointed as the

new SIFC Administrator.    On January 14, 2009, with the approval of

the SIFC's Board of Directors, Álvarez-Rubio undertook several

investigative    audits   to   determine   whether   her   predecessor's

reorganization conformed with the new administration's view of

local laws.2

            Álvarez-Rubio ordered a comprehensive audit of all of the

SIFC's personnel transactions that took place during 2008.          The



     1
         The other two positions were: "Associate Director of
Education and Development" and "Special Assistant I."
     2
          Plaintiff attempted to refute the fact of this
reorganization, in part by alleging that because plaintiff was not
formally informed of the organizational change, it did not take
place. We agree with the district court that this attempt to deny
the fact of the reorganization fails, and so we do not credit it.

                                   -4-
stated purpose of this investigation was to ensure that all of the

relevant personnel actions complied with applicable rules and

regulations.        In    particular,     the    investigation         focused    on

compliance with the "merit principle," which is mandated by Puerto

Rico law, P.R. Laws Ann. tit. 3, § 1461.              The merit principle is

expressed in various forms in the SIFC Employee Manual, and is

intended to ensure open competition for positions at the SIFC.

            Saúl    Rivera-Rivera,      then    the   Director    of    the    Human

Resources Department, headed the investigation.              After a review of

the 3,835 personnel files of SIFC employees, the investigation

concluded that 232 files chronicled personnel transactions that

violated Article 14.1 of the Employee Manual.              Under Article 14.1,

which reflects the merit principle, the SIFC is required to fill

available     positions      through     open    competition      that        allows

individuals from outside the SIFC to compete for the jobs.                       The

SIFC's internal investigation found that these 232 cases violated

Article   14.1     because   positions    were    filled    via   internal       job

announcements rather than public postings.

            Also in 2009, the SIFC undertook a second evaluation of

personnel      actions,      this      time     focusing     on        the    three

reclassifications -- including plaintiff's -- from trust to career

positions.3    This type of reclassification is governed by Article


     3
       This investigation was undertaken in part because there had
been various complaints filed before the SIFC's Board of Appeals by
SIFC managerial employees protesting these reclassifications.

                                       -5-
9.5 of SIFC's Employee Manual, which states that in order to

preserve the merit principle, reclassification of a trust position

to a career position is only authorized when there is a change in

the position's functions or when there is a change in SIFC's

organizational structure.             Further, if an occupied position is

reclassified, the current holder of that position must meet several

requirements, including (1) meeting the established qualification

requirements     for        the     position's    class;        (2)     receiving    a

certification        from     the      Administrator       or     his     authorized

representative certifying that the employee's qualifications and

services are adequate; and (3) passing (or having passed) the exam

required for the position's class.               As it is relevant here, the

career position of Director of Contracting requires, inter alia,

five years of experience in the contracting area.

             This audit investigation, which was conducted by an

external human resources consultant, José Miguel Álvarez, concluded

that   all   three     2008       reclassifications    from      trust    to   career

positions, including plaintiff's, violated the merit principle for

failing to comply with any of the requirements of Article 9.5.                      As

to the experience requirement, plaintiff's only experience in

contracting was during his tenure at the SIFC, which began on March

1, 2005.     At the time his position was reclassified in 2008, he

plainly did not have the five years of experience that the Employee




                                         -6-
Manual required.4        As to the other qualifications, Álvarez's Audit

Report found that plaintiff's personnel file contained no evidence

that       he   had   received   the   required   certification   from   the

Administrator,5 nor that he had taken or passed the required exam.

                The Audit Report recommended annulling each of the three

reclassifications for failure to comply in any way with Article

9.5. Following Administrator Álvarez-Rubio's approval of the Audit

Report's recommendations, the SIFC's human resources department

began notifying those who would be affected. To this end, on March

26, 2010, plaintiff received a letter notifying him of Álvarez-


       4
         Plaintiff initially attempted to argue that he had
previously provided legal advice in matters relating to the
contracting of goods and services to Pediatrix Medical Group
following his graduation from law school in 2001. However, both
plaintiff and Pediatrix's representative ultimately admitted that
plaintiff was never officially employed in that capacity, and that
any legal advice provided was given in an unofficial capacity
during family reunions and other social events, since Pediatrix's
president was plaintiff's uncle.
       5
         Plaintiff relies heavily on an August 29, 2008 letter
signed by former Administrator Carlos Ruiz Nazario and former head
of human resources Louis A. Villahermosa that stated that plaintiff
met all the position requirements, in addition to complying with
Article 9.5 of the SIFC Employees Manual.        This reliance is
misplaced. Even if we were to credit plaintiff's assertion that
this letter met the certification requirement of Article 9.5, the
letter cannot undermine defendants' showing that plaintiff in fact
did not possess the required five years of experience.
     Plaintiff's argument that his substantive qualifications are
disputed issues of fact because there were certain documents
missing from his personnel file fails for largely the same reason.
As the district court correctly observed, "[t]he fact that a piece
of paper is missing from a file does not controvert Defendants'
statement that Plaintiff lacked the requisite experience for the
position." Reyes-Perez v. State Ins. Fund, No. 11-1070, 2012 WL
4863714, at *6 n.11 (D.P.R. Oct. 12, 2012).

                                       -7-
Rubio's intent to nullify the 2008 reclassification and to return

the Contracting Director role to a trust position.                The letter

further explained that because plaintiff had held what was properly

characterized as a trust (rather than a career) position, he had no

right to reinstatement.

             Plaintiff   requested   and   received    an   administrative

hearing to contest this determination.         In late April 2010, the

Official Examiner agreed with the SIFC's determination that the

2008 reclassification violated the merit principle, and accordingly

agreed that the nullification of that reclassification was proper.

Álvarez-Rubio adopted this finding, and notified Reyes-Pérez of

this conclusion in a letter dated April 30, 2010.           Because he had

no   right   to   reinstatement,   plaintiff   was    dismissed    from   his

position.6 The letter from Álvarez-Rubio informed plaintiff of his

right to appeal this outcome to the SIFC Board of Appeals.            He did

not appeal.

B.           Procedural History

             On January 21, 2011, Reyes-Pérez filed this suit in the

District of Puerto Rico against SIFC and several defendants in

their individual and official capacities, alleging that he was




      6
         Following the nullification, the position of Contract
Director was returned to its original classification as a trust
position.

                                     -8-
terminated from his position at SIFC because of his political

association in violation of the First and Fourteenth Amendments.7

            The defendants moved for summary judgment, arguing that

there was no evidence in the record that supported a prima facie

case of political discrimination, and that even if plaintiff could

make a prima facie showing, his claim fails under the Mt. Healthy

doctrine.   See Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle,

429 U.S. 274 (1977).

            The district court assumed arguendo that plaintiff made

a prima facie showing of political discrimination, but concluded

that defendants were entitled to summary judgment on the basis of

their Mt. Healthy defense in any event.8   Reyes-Perez v. State Ins.

Fund, No. 11-1070, 2012 WL 4863714, at *5 (D.P.R. Oct. 12, 2012).

Plaintiff then filed a motion for reconsideration, arguing that the



     7
        Reyes-Pérez also alleged a due process claim, along with
several pendent state law claims under Puerto Rico law.       The
district court granted the defendants' summary judgment motion as
to those claims, and plaintiff does not renew them on appeal.
     8
        The district court repeatedly voiced its frustration with
plaintiff's "fail[ure] to comply with the applicable rules
governing summary judgment practice in this district."       Reyes-
Perez, 2012 WL 4863714, at *1; see also id. at *1 n.1, *3 n.4, *4
n.10, *6 n.11. In several instances, the plaintiff's failure to
properly controvert defendants' factual assertions led the district
court to deem certain of defendants' supported statements admitted.
District courts have broad latitude to enforce local rules, and we
see no abuse of discretion in the court's actions here. See Air
Line Pilots Ass'n v. Precision Valley Aviation, Inc., 26 F.3d 220,
224 (1st Cir. 1994). Nor will we reward the plaintiff's failure to
comply with summary judgment rules in the district court by taking
the different view of the record plaintiff suggests here.

                                 -9-
district court had committed clear legal error. The district court

summarily denied that motion, Reyes-Perez v. State Ins. Fund, No.

11-1070, 2013 WL 607918 (D.P.R. Feb. 19, 2013), and plaintiff now

appeals.

                                  II.

           "It is axiomatic that 'the First Amendment protects non-

policymaking public employees from adverse employment actions based

on their political affiliation or opinion.'"                Vélez-Rivera v.

Agosto-Alicea, 437 F.3d 145, 152 (1st Cir. 2006) (quoting González-

Piña v. Rodríguez, 407 F.3d 425, 431 (1st Cir. 2005)). We evaluate

political discrimination claims using a burden-shifting approach.

           First,   the   plaintiff   must    show   that    his   political

affiliation was a "substantial or motivating factor" in the adverse

employment decision.      Padilla-García v. Guillermo Rodriquez, 212
F.3d 69, 74 (1st Cir. 2000).      Once made, the defendant may then

rebut that showing with what is commonly referred to as the Mt.

Healthy defense: "by proving by a preponderance of the evidence

that the governmental agency would have taken the same action

against the employee even in the absence of the protected conduct."

Díaz-Bigio v. Santini, 652 F.3d 45, 52 (1st Cir. 2011) (quoting

Guilloty Perez v. Pierluisi, 339 F.3d 43, 51 (1st Cir. 2003))

(internal quotation marks omitted).          The Mt. Healthy defense is

rooted in causation; even after plaintiff makes a prima facie case,

it is "insufficient to establish discrimination as a matter of law


                                 -10-
because the plaintiff's case at that point does not 'distinguish[]

between a result caused by a constitutional violation and one not

so caused.'"    Sanchez-Lopez v. Fuentes-Pujols, 375 F.3d 121, 131

(1st Cir. 2004) (alteration in original) (quoting Mt. Healthy, 429
U.S. at 286).

          We assume dubitante that plaintiff has set forth an

adequate prima facie case.   We proceed to defendants' Mt. Healthy

defense, and conclude that they are entitled to summary judgment on

that basis.

          First, plaintiff plainly lacked the required years of

experience in the contracting sector for the career position of

Contracting Director.   His attempts to argue to the contrary fall

flat: at the time the reclassification of his position occurred,

the record is clear that he had not been employed there for five

years, and that was his first formal employment experience working

in contracting.   Chats about contracting at family barbeques with

his uncle do not fill the gap.     On that basis alone, plaintiff's

elevation to a career position was plainly in violation of Puerto

Rico's merit principle, as expressed in Article 9.5 of the Employee

Manual. Cf. Sanchez-Lopez, 375 F.3d at 132 (describing "illegality

of [an] appointment" as a "neutral basis" on which to base an

employment action).

          We have said that "simply showing that an appointment was

illegal under local law does not suffice to meet defendants' Mt.


                                 -11-
Healthy burden," id. at 133, so our inquiry continues.                          Here,

defendants put forward sufficient other evidence to show that

regardless of plaintiff's political affiliation, they would have

reclassified his Contracting Director position and would have done

so for a legitimate reason.            That is sufficient to establish a Mt.

Healthy defense.      See Soto-Padró v. Pub. Bldgs. Auth., 675 F.3d 1,

6 (1st Cir. 2012).

             The    larger     reversion       of    the   SIFC's    organizational

structure to its 2005 status was not spearheaded by Administrator

Álvarez-Rubio acting independently. Rather, it was approved by the

SIFC's Board of Directors.             See id. (affirming grant of summary

judgment in favor of defendants in a political discrimination case

where a government entity's governing board had "greenlighted the

entity-wide restructuring plan").

             Additionally, the accompanying audit of the SIFC was "not

one that was targeted exclusively at [plaintiff's] particular

corner" of the organization, id., but rather was an entity-wide

investigation       that   included      the    review     of    well   over    3,000

employment files to ensure compliance with the merit principle.

There   is    no    evidence    that     this       entity-wide     audit   targeted

individuals from a particular party.                See Sanchez-Lopez, 375 F.3d

at 132.

             Both    audits     were     geared      toward     "positions[,]     not

persons." Soto-Padró, 675 F.3d at 6. The second investigation was


                                         -12-
targeted at all three of the positions that had been reclassified

from trust to career positions in 2008.                  At the close of his

investigation, Álvarez, the external consultant, provided the SIFC

Administrator with a detailed report as to each position's lack of

compliance with Article 9.5, and likewise recommended that all

three position reclassifications be annulled.                   Plaintiff has not

proffered any evidence from which an inference can be drawn that

the Audit Report's findings were based on political considerations,

or that there was differential treatment of the individuals that

held the other two improperly reclassified positions.

             The record is quite clear that during 2009, the SIFC

underwent    a    comprehensive     organizational       restructuring,      which

included the identification and correction of various employment-

related transactions that violated Puerto Rico's merit principle.

             If the defendant succeeds in carrying its burden of

persuasion as to its Mt. Healthy defense, the plaintiff may then

"discredit        the   proffered     nondiscriminatory          reason,     either

circumstantially        or    directly,       by     adducing     evidence     that

discrimination was more likely than not a motivating factor."

Padilla-García, 212 F.3d at 77.               Here, plaintiff has failed to

produce     any    evidence    that       undermines    defendants'     proffered

nondiscriminatory       reasons     for    his     reclassification    and   later

termination.       See Cepero-Rivera v. Fagundo, 414 F.3d 124, 133 (1st

Cir. 2005).       Defendants' Mt. Healthy defense ends the matter.


                                      -13-
                              III.

          The district court's grant of summary judgment in favor

of the defendants is affirmed.




                                 -14-